Oliver, Presiding Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the court:
(1) That the merchandise silk ties covered by the appeals enumerated above, and represented by the items marked A and initialed CDG on the invoice by examiner C. D. Gilroy consists of silk ties imported from Great Britain.
(2) That the appraised values of the merchandise marked A included in the above appeals, less, any additions made by the importer under duress at the time of entry, represent the prices at the time of exportation of such merchandise to. the United States at which such or similar merchandise was freely offered for sale to all, purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, and represent the export value of such merchandise and that there were no higher foreign values at the time of exportation thereof.
(3) That the appeals are abandoned as to all merchandise not marked A, and that these cases are submitted on the foregoing stipulation.
On the agreed facts I find tbe export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise represented on the invoices by the items marked A and initialed CDG by examiner C. D. Gilroy, and that such values are the appraised values, less any additions made by the importer under duress at the time of entry.
The appeals having ..been abandoned insofar, as they .relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.